Citation Nr: 0305350	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  00-11 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 1976 to July 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 rating decision of the Regional 
Office (RO) in Houston, Texas.  The RO, in pertinent part, 
denied entitlement to service connection for a psychiatric 
disorder.  

The veteran provided oral testimony before the undersigned 
Veterans Law Judge via a video conference hearing with the RO 
in November 2000, a transcript of which has been associated 
with the claims file.  

In September 2002, after adjudicating other issues then 
pending on appeal, undertook internal development of the 
claim of entitlement to service connection for a chronic 
acquired psychiatric disorder.  Following completion of this 
development, the claim as to a psychiatric disorder was 
returned to the Board and is now ready for additional 
appellate review.  


FINDING OF FACT

The probative, competent evidence establishes that the 
veteran has a chronic acquired variously diagnosed 
psychiatric disorder which has been linked to his period of 
active service.  


CONCLUSION OF LAW

A chronic acquired variously diagnosed psychiatric disorder 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A careful review of the service medical records (SMRs) 
reflects that the veteran was diagnosed with varying 
psychiatric disorders.  From April 5, 1978 to June 1, 1978 he 
was hospitalized at Tripler Army Medical Center, Hawaii, and 
diagnosed with schizophrenic reaction, paranoid type, 
characterized by persecutory delusions, persistent hostility 
as predominant symptoms, predisposition, undetermined, 
precipitating stress, trouble with co-workers, impairment, 
severe.  

Upon clinical evaluation on June 17, 1978, a diagnosis of 
borderline personality with explosive, immature, and 
antisocial traits was noted.  The diagnosis was indicated as 
not in the line of duty and existing prior to service.  

Postservice treatment records show the veteran was noted to 
have been treated for depression in February 1996 due to 
chronic pain.  

At a personal hearing before the undersigned in November 
2000, the veteran testified that he had been treated on 
numerous occasions since service separation for his 
psychiatric symptoms.  Tr. at 6.  

An August 2001 VA examination report shows the veteran 
revealed that he had not had any previous treatment for his 
psychiatric complaints.  He said, however, that he was taking 
medication to help him sleep.  He also said that from 1985 to 
1989 he had been seen at a private facility by several 
psychiatrists because of problems with depression and anger.  
When asked about his current problems, he said that he had 
difficulty getting up in the morning due to his chronic pain.  


On mental status examination, the veteran was appropriately 
groomed.  He came across as quite ill at ease and restless 
throughout the interview, and he attributed that to the 
constant chronic pain.  Psychomotor activity was 
unremarkable.  He was cooperative, but easily became 
defensive and guarded.  Rapport was difficult to establish.  
He was emotionally distant and aloof.  His mood was anxious 
and agitated, and his affect was blunted, but appropriate to 
this thought and behavior.  No lability was noted.  His 
speech was fluent and coherent, normally paced and well 
articulated.  His thought process was logical and goal 
directed, although he seemed preoccupied with his theme of 
self-pity, externally blaming what occurred during service 
for his problems.  He seemed pessimistic about the future.  

The final diagnoses included depressive disorder, not 
otherwise specified, anxiety disorder, not otherwise 
specified, and history of paranoid personality.  

A private treatment report from October 2001 reflects that 
the veteran underwent numerous psychiatric tests for a 
general diagnostic evaluation.  Final diagnoses included 
bipolar type schizoaffective disorder.  

In September 2002, the Board requested that the examiner who 
conducted the August 2001 evaluation provide an opinion as to 
the etiology of the veteran's currently diagnosed psychiatric 
disorders.  In a January 2003 addendum to the August 2001 
report, the examiner provided the following:  

This is an addendum to my previous 
neuropsychiatric assessment dated 
8/16/01.  This addendum had been 
requested because my previous report did 
not "address the question of the 
etiology of the veteran's psychiatric 
disorder."  

In reviewing the veteran's military 
history, it is apparent that he has had 
psychiatric problems as outlined by my 
previous report dated 8/16/01.  



It is my opinion that while his current 
psychiatric diagnosis and presentations 
may have more than one source of 
etiology, it is at least as likely as not 
that the veteran's depressive and anxiety 
disorders did have their onset while he 
was in the military service.  In coming 
to this conclusion, I am noting that the 
claims file was made available to me for 
this purpose.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease such as 
a psychosis to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  




Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted.  38 
C.F.R. § 3.303(c) (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp 2002).  


Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to the disability at issue, a 
rationale of the denial, and he was notified of his appellate 
rights.  

Additionally, it is noted that the Board, in its April 2001 
remand, briefly discussed the requirements of VCAA 2000 and 
some reference was made to one aspect of the new requirements 
in the May 2002 supplemental statement of the case.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159.  

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in fact 
augmented the evidentiary record in accordance with the 
veteran's directives.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  

In any event, any deficiencies in the duties to notify and to 
assist constitute harmless error as the full benefit sought 
on appeal, as discussed below, has been granted.  


Service Connection

Based on its review of the record, the Board finds the 
evidence to be convincing that the veteran's variously 
diagnosed psychiatric disorders, particularly depressive 
disorder and anxiety disorder, had their onset in service.  

The evidence reflects that he was treated for psychiatric 
complaints in service and that a personality disorder was 
ultimately diagnosed.  As noted earlier in this decision, 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted.  38 
C.F.R. § 3.303(c) (2002).  

Postservice records show that the veteran was seen again over 
20 years after service and diagnosed by a VA physician in 
August 2001 with depressive disorder and anxiety disorder.  A 
private report from October 2001 includes a diagnosis of 
schizoaffective disorder.  The VA examiner was requested to 
review the claims file and provide an opinion as to the 
etiology of the veteran's variously diagnosed psychiatric 
disorders.  In his January 2003 addendum the VA examiner 
found that while the veteran's psychiatric diagnoses might 
have more than one source of etiology, it was at least as 
likely as not that they had had their onset during active 
service.  

In short, the probative, competent evidence of record shows 
that the veteran's variously diagnosed psychiatric disorder 
had its onset in service, thereby warranting entitlement to a 
grant of service connection.


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder is granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

